DETAILED ACTION
Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claim 1, the inclusion of limitation, “ a steam supplying line connected to the steam generator and the steaming chamber housing to supply the steam generated in the steam generator to the medicine in the medicine container, wherein the steam supplying line includes a straight section extended from an inner bottom surface of the steaming chamber housing to pass through the medicine such that an end of the straight section is disposed over an upper portion of the medicine, and a bending section extended from the end of the straight section to be bent from the straight section such that an end of the bending section is directed substantially in parallel with the inner bottom surface of the steaming chamber housing,” along with other claim language was not found or fairly taught by the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/9/2021